Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding the 35 U.S.C 101 Rejections, Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.
Applicant argues that amended claims 1 and 11 recite additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant states adding the features of allowable claims 2 and 12 to the independent claims provides an additional feature with an inventive concept.
However, Examiner respectfully disagrees. Adding elements of claims 2 and 12 to claims 1 and 11 does not overcome the 101 rejections. Claims 2 and 12 were previously identified as containing limitations that were no more than the abstract idea recited in the independent claims. The limitations of 2 and 12 (now added into amended claims 1 and 11) can reasonably performed in the human mind. Claims 1 and 11 still recite an abstract idea of a mental process with elements that are directed toward generic linking of the abstract idea to a particular technological environment, which do not provide an inventive concept. The amended additional elements of route setting, acquiring traveling positions, and 
Examiner recommends that Applicant add a control step to the independent claims to potentially overcome the 101 rejections. A limitation describing a control step in which the driving support apparatus automatically controls the acceleration or deceleration of the moving body based on the margin and whether another body is allowed to merge with the traveling lane of the moving body might be a limitation that could be effective in introducing a control step to the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664